—_

oOo OO Oa N ODO OT KR W PO

 

“ UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

ANTWAN RICHARDSON, Case No. 3:18-cv-00280-MMD-CBC

Prelit ante.

[7 FileD

¥, ENTERED

ROBERT HUSTON et al.,

 

 

Defendants AUG 26 2019

 

 

 

 

 

 

CLERK US DISTRICT COURT
: —— DISTRICT OF NEVADA

; . DEPUTY
According to the Nevada Department of CortébtionsNDOC”) inmate-database,

Plaintiff is no longer incarcerated. However, Plaintiff has not filed an updated address

 

 

with this Court. The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1,
a “pro se party must immediately file with the court written notification of any change of
mailing address, email address, telephone number, or facsimile number. The notification
must include proof of service on each opposing party or the party’s attorney. Failure to
comply with this rule may result in the dismissal of the action, entry of default judgment,
or other sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court
grants Plaintiff thirty (30) days from the date of entry of this order to file his updated
address with this Court. If Plaintiff does not update the Court with his current address
within thirty (30) days from the date of entry of this order, the Court will dismiss this action
without prejudice.

Additionally, the Court denies the application to proceed in forma pauperis for
prisoners (ECF No. 1) as moot because Plaintiff is no longer incarcerated. The Court
now directs Plaintiff to file an application to proceed in forma pauperis by a non-prisoner
within thirty (30) days from the date of this order or pay the full filing fee of $400.

Il. CONCLUSION

For the foregoing reasons, IT IS ORDERED that Plaintiff will file his updated

address with the Court within thirty (30) days from the date of this order.

 
 

 

1| > - ITIS FURTHER ORDERED that Plaintiff's application to proceed in forma pauperis
2 for prisoners (ECF No. 1) is DENIED as moot.
3 IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
4 | approved form application to proceed in forma pauperis by a non-prisoner, as well as the
5 | document entitled information and instructions for filing an in forma pauperis application.
6 IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
7 | Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis for
8 | Nnon-prisoners; or (2) pay the full filing fee of $400.
9 IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

10} the Court will dismiss this case without prejudice.

11

12 DATED: Wi 20/2015

13

14 UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

ar

28

-2-

 

 

 
